DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

ABSTRACT OF THE DISCLOSURE 
1.       A vacuum insulated appliance structure, comprising: a first layer of a first polymer material. A second layer of a second polymer material is molded to (e.g. over) at least a portion of the first layer, and a third layer of a third polymer material is molded to (e.g. over) at least a portion of the second layer to form a first component. At least one of the layers is impervious to one or more gasses. One or more additional components are secured to the first component to form a vacuum cavity. The vacuum cavity is filled with a porous material, and the vacuum cavity is evacuated to form a vacuum. 

Claim Rejections - 35 USC § 102
2.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsunetsugu et al. (U.S. PG Pub No.: 2006/0263571 A1), hereinafter referred to as Tsunetsugu et al. ‘571.

Regarding claim 18, Tsunetsugu et al. ‘571 disclose a vacuum insulated appliance structure (1), comprising: a first component having first (6a/6b) and third layers (4a/4b) molded to opposite sides of a second layer (5a/5b) {as shown in Fig. 2: ¶¶ [0018-0019]}; wherein the first layer comprises a first thermoplastic polymer material {see ¶¶ [0020-0021]}; wherein the second layer comprises a second thermoplastic polymer material {see ¶¶ [0020-0021]}, and wherein the second thermoplastic polymer material is selected from the group consisting of EVOH and LCP {see ¶¶ [0032] and [0039]}; wherein the third layer comprises a third thermoplastic polymer {see ¶ [0042]}; wherein the first and third layers form a substantially continuous one piece outer structure that completely encapsulates the second layer {as shown in Fig. 2}; a second component (2A/2B) secured to the first component to form a cavity therebetween {as shown in Fig. 2: ¶¶ [0018-0019] and [0022]}; porous filler material (3) disposed in the cavity wherein the cavity is evacuated to form a vacuum{as shown in Fig. 2: ¶¶ [0018-0019], [0023] and [0037]}; and wherein the first and third layers comprise materials selected from the group consisting of PVC, PET, HIPS, a co-polyester, and nylon {see ¶ [0006]}.

Allowable Subject Matter
3.    Claims 21 and 22 are allowed.
       Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130256318 A1 to Kuehl; Steven J. et al.
US 20090191480 A1 to Rogers; Neil John et al.
US 20150147514 A1 to SHINOHARA; Nobuhiro et al.
US 20120297813 A1 to Hanley; Kenneth Joseph et al.
US 20150118435 A1 to KIMURA; Mitsuharu et al.
US 6164739 A to Schwarz; Dick et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
05/31/2022